Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments by claim amendment filed June 09, 2021 have been fully considered and they are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s interview summary, filed July 29, 2021, is acknowledged.
Claims 1-20, filed July 29, 2021, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park hereafter, US 2017/0329820 A1) in view of Aguera y Arcas et al. (Aguera hereafter, US 8,326,831 B1) and Chinn et al. (Chinn hereafter, US 2003/0115289 A1).
Claim 1, Park discloses a computer-implementable method for voice based searching comprising:
determining a context and a level of a search query (page 3, [0054], e.g. voice query can be converted into text) as to a user’s intent of the voice based searching (page 1, [0015], e.g. a intent determination module configured for: extracting implicit intent text from the text query, and page 3, [0053], e.g. a voice query from a user may be received)).

However, Park does not disclose wherein the search query includes different levels of query that includes a primary object and root objects, wherein the primary object is at a top level and root objects are at lower levels; searching a contextual search database that includes the primary object correlated to a particular search pattern for relevant data as to the determined level of the search query.

Aguera discloses wherein the search query includes different levels of query; searching for relevant data as to the determined level of the search query (column 5, lines 48-67, e.g. the interface comprises various ways to narrow and/or filter the search performed on that text query. Thus the interface includes a menu 404 that allows the user to specify geographic limits on the search (e.g., within five miles of the present location); a category 406 of results to search for (e.g., "restaurants/bars"); constraints on the price and/or rating to be associated with a result (at 408 and 410); and other information 412 such as whether the entity listed in the search results is "good for kids" and/or has "outdoor seating." Thus, in the example shown, the search associated with a particular user's instance of the "tapas lover" badge uses the text query "tapas", the geographic constraint of being within "5 miles" (of the user's current location), the category constraint of "restaurants/bars", the price constraint of restaurants in the "three dollar sign" category, and the rating constraint that the restaurant be rated at least four stars.  It is noted the levels such as geographic limits, category, constraints on the price and/or rating, as cited in Aguera is consistent with the drill down level described in the instant specification on page 2, [0016].  For example, drill down has been attributed with a definition of “To drill down through a series of folders, for example, on a desktop means to go through the hierarchy of folders to find a specific file or to click through drop-down menus in a GUI. To drill down through a database is to access information by starting with a general category and moving through the hierarchy of field to file to record”); deciding if a subsequent search query has changed the context and level: providing the relevant data if the context and level have not changed; and performing another search for change in context or a change in the query associated with a badge. Additionally, it is noted that a user's modification of the search criteria is not the only reason that updated search results would be displayed. Search results could be updated based on any of the triggers 508 that were previously described, or based on any other triggers. Thus, while FIG. 5 shows search results being displayed, followed by a modification to the search criteria, followed by an updated to the search results, it may be the case that the process loops from 506 back to 506 without any intervening modification or customization of the search criteria, thereby allowing the search results to be updated recurrently.  It is noted that the disclosure by Aguera is directed to a loop decision process wherein change in context and constraints produces a specific search result and “without any intervening modification or customization of the search criteria” produces another set of result.
Chinn discloses that includes a primary object and root objects, wherein the primary object is at a top level and root objects are at lower levels; searching a contextual search database that includes the primary object correlated to a particular search pattern for relevant data as to the determined level of the search query (page 2, [0018] e.g., the system then recognizes one or more search keywords in the voice query based on a navigation grammar defined by the navigation mode presently in effect. The nodes in the data structure are organized in a hierarchy or tree by links. The system then searches the nodes in an active navigation scope to find a node with keywords that best match the search keywords. The best match is determined by matching the search keywords with the keywords of the node and the keywords of the node's ancestors. The node that best matches the search keywords is then visited).
The disclosure of “nodes in the data structure are organized in a hierarchy or tree by links” by Chinn is consistent with the hierarchy tree comprising “primary object” and “root objects” of the instant specification (page 3, [0025] and [0026]). 
improving the recommendation accuracy and efficiency (page 1, [0002]).  Aguera discloses act of providing the results may be triggered in various ways, such as movement of the person who carries the device, or the availability of sufficiently high-quality results (Abstract).  Chinn discloses system then searches the first set of nodes to find a node with one or more keywords that best match the search keywords. The node that best matches the search keywords is then visited. The system provides content of the visited node (Abstract). One of ordinary skill in the art at the time of filing of the invention would have been motivated by Park to improve the prior art with the contextual searches of Aguera and obtaining the best matches as describe by Chinn.  Therefore, it would have been obvious to one of ordinary skill in the art to use the context searches of Aguera with the search engine of Park to the recommendation accuracy and efficiency and searching the best matches as describe by Chinn.
Claim 2, Park in view of Aguera and Chinn discloses the determining further includes user intent (Park, page 1, [0015], e.g. a user intent determination module configured for: extracting implicit intent text from the text query).
Claim 4, Park in view of Aguera and Chinn discloses the searching for relevant data is directed to a document set related to a particular object (Park, page 5, [0073], e.g. the user intent determination module 410 can use the corresponding explicit intent documents).
Claim 10, Park in view of Aguera and Chinn discloses the relevant data originates from one or more sources (Park, page 2, [0032], e.g. the terminal 102 may obtain webpages from any appropriate sources, such as from a local storage device, from a wired or wireless network device of a service provider, or from the Internet).

Claims 8 and 14, Park in view of Aguera and Chinn discloses a system and computer-readable storage medium (Park, page 3, [0041], e.g. computing system, and [0042], e.g. memory) for implementing the above cited method.
Claim 3, 5, 6, 9, 11, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park hereafter, US 2017/0329820 A1) in view of Aguera y Arcas et al. (Aguera hereafter, US 8,326,831 B1) and Chinn et al. (Chinn hereafter, US 2003/0115289 A1), as applied to claims 1, 2, 4, 8, 10, 14, and 15 above, in further view of Kraft et al. (Kraft hereafter, US 7,603,349 B1).
Claim 3, Park in view of Aguera and Chinn discloses the claimed invention except for the limitation of the determining is directed to a primary object and the subsequent search is performed for root objects of the primary object.   Kraft discloses determining is directed to a primary object and the subsequent search is performed for root objects of the primary object (column 8, lines 20-21, e.g. interfaces may be provided for classifying and ranking Web pages within a hierarchical category structure, and lines 25-43, e.g.  the context identifier includes a category for the page, with the category being assigned from a predefined hierarchical taxonomy of content categories. A page reference may be associated with multiple context identifiers, so the same page (or a link thereto) may be displayed in multiple contexts. In some embodiments, context identifiers are automatically associated with page links by the system as users perform various searches; the identifiers may also be modified and associated with links manually by a team of one or more index editors, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).  It is noted that “page links” (hyperlinks) has been interpreted as root objects and primary object as structured in a hierarchical taxonomy of content categories.  

Claim 5, Park, Aguera, Chinn, and Kraft discloses the subsequent search is directed to different levels of a hierarchy tree of a primary object and root objects (Kraft, column 8, lines 20-21, e.g. interfaces may be provided for classifying and ranking Web pages within a hierarchical category structure, and lines 25-43, e.g.  the context identifier includes a category for the page, with the category being assigned from a predefined hierarchical taxonomy of content categories. A page reference may be associated with multiple context identifiers, so the same page (or a link thereto) may be displayed in multiple contexts. In some embodiments, context identifiers are automatically associated with page links by the system as users perform various searches; the identifiers may also be modified and associated with links manually by a team of one or more index editors, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).
Claim 6, Park, Aguera, Chinn, and Kraft discloses the relevant data comprise document sets that include metadata linked document (Kraft, column 11, lines 15-50, e.g. Upon receiving a query initiated through contextual search interface 304, search server 160 uses query response module 164 to execute a search based on the user's query and the context vector (and optionally any other available metadata). Query response module 164 generates and ranks a list of hits, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).
Claims 9, 11, 12, 16-19, Park, Aguera, Chinn, and Kraft discloses a system and computer-readable storage medium (Park, page 3, [0041], e.g. computing system, and [0042], e.g. memory) for implementing the above cited method.
7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park hereafter, US 2017/0329820 A1) in view of Aguera y Arcas et al. (Aguera hereafter, US 8,326,831 B1) and Chinn et al. (Chinn hereafter, US 2003/0115289 A1), as applied to claims 1, 2, 4, 8, 10, 14, and 15 above, in further view of Agrawal et al. (Agrawal hereafter, US 20190179917 A1).
Claims 7, 13, and 20, Park, Aguera, and Chinn disclose the claimed invention except for the limitation of updating relevant data based on a history of search queries.  Agrawal discloses updating relevant data based on a history of search queries (page 9, [0111], e.g. For each query in a context in history, a record is created to save user interaction for the query in the context. For example, each record in the click logs 302 may include information such as sequence of entities detected for the query, results generated/retrieved based on the sequence of tags and the ID of the entity which the user performed an activity on (e.g., click/navigate, look for the information of the entity, or call the business)).  
Agrawal discloses to improve relevance of the results, the concept enrichment module accounts 310 for situations in which associations that are typically given a low confidence are still valid and/or useful in certain locations (page 6, [0079]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Agrawal to improve the search method of Park, Aguera and Chinn to improve relevance of the results.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Park, Aguera, and Chinn with the context query of Agrawal to improve relevance of the results.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152